Citation Nr: 1220605	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  08-32 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an evaluation in excess of 10 percent for residuals of left ankle fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals from a February 2008 rating decision of the VA Regional Office in Nashville, Tennessee that granted service connection for residuals of left ankle fracture, evaluated as noncompensably disabling from July 25, 2007, and denied service connection for bilateral hearing loss disability and tinnitus.  The Veteran appeals the denials of the claims for service connection and for a higher initial rating for left ankle fracture residuals.  

During the pendency of the appeal, by rating decision in September 2008, the zero percent disability evaluation for left ankle disability was increased to 10 percent, effective from July 25, 2007.  However, as the Veteran is presumed to be seeking the maximum benefit allowed by law and regulation, and less than the maximum benefit has been awarded, his claim for a higher rating remains on appeal. See AB v. Brown, 6 Vet.App. 35 (1993).

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board observes that since the statement of the case in September 2008, additional pertinent evidence consisting of VA outpatient records dated between December 2008 and February 2009 was received in support of the claim showing treatment for the left ankle and hearing loss and tinnitus.  This evidence has not previously been considered in the adjudication of the claims.  Neither the Veteran nor his representative has waived consideration of this evidence by the agency of original jurisdiction.  The Board cannot consider this evidence in the first instance and must remand this matter to the RO for a supplemental statement of the case. See 38 C.F.R. §§ 19.38 (b)(3), 20.1304(c) (2011).

The Board observes that in correspondence dated in February 2009, the Veteran stated that he had surgery on the left ankle and VA outpatient clinical records dated in February 2009 attest to this fact.  There has been no status update since that time.  The record reflects that the left ankle was last evaluated for VA compensation and pension purposes in November 2007.  The Board is of the opinion that the Veteran should be scheduled for a VA examination to ascertain the current state of the condition.  

The Veteran asserts that he has hearing loss disability and tinnitus that are related to service for which service connection is warranted.  In December 2008, a VA outpatient audiologist opined that based on the appellant's report of military noise exposure and the configuration of hearing loss, tinnitus and hearing loss were as likely as not caused by or a result of military noise exposure.  He was issued hearing amplification in January 2009.  The Board observes, however, that the examination report does specify the source or type of noise exposure claimed, nor is this indicated elsewhere in the record.  Private clinical records dated in 1996 are of record indicating that the Veteran worked in millwright.  

The Veteran has requested a hearing evaluation but has never been afforded a VA examination for hearing loss and tinnitus.  Service treatment records show that he had a 35-decibel loss at the 4000-Hertz frequency in the left ear when examined in June 1970 at separation from active duty.  The Board thus concludes that the current record is not sufficiently developed and that a remand is necessary for a VA hearing evaluation and opinion.  The threshold for obtaining an examination is low. See McLendon v. Nicholson, 20 Vet.App. 79 (2006).

Additionally, as indicated above and in correspondence in the record, the Veteran receives treatment for service-connected and claimed disabilities at the Mountain Home VA Medical Center.  The most recent records date through February 2009.  As VA has notice of the potential existence of additional VA records, they must be retrieved and associated with other evidence already on file.  See Bell v. Derwinski, 2 Vet.App. 611 (1992).  Therefore, VA records dating from March 2009 should be requested and associated with the claims folder.

Accordingly, the case is REMANDED for the following actions:

1.  Retrieve VA outpatient records dating from March 2009 from VA Mountain Home and associate with the claims folder.

2.  Schedule the Veteran for a VA examination to evaluate the status of service-connected left ankle disability.  The claims folder should be made available to the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported in detail.

The examiner should indicate whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the service-connected left ankle, and to what extent the Veteran experiences functional loss due to pain and/or any of the other symptoms noted during flare-ups and/or with repeated use.

3.  Schedule the Veteran for a VA audiology examination, to include an audiometric evaluation (preferably by an examiner who has not seen him previously).  Detailed background and clinical history pertaining to noise exposure in service and thereafter should be obtained.  The claims folder must be provided to examiner prior to evaluation.  The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or better) the appellant has bilateral hearing loss and tinnitus related to military service, or whether these are more likely of post service onset and unrelated to active duty.  A complete rationale for the opinion must be provided.

4.  After taking any further development deemed appropriate, re-adjudicate the issues on appeal.  If a benefit is not granted, provide the appellant and representative a supplemental statement of the case and afford an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


